ORDER

PER CURIAM.
Movant Ronald Duncan appeals the judgment denying his Rule 24.035 motion without a hearing. Movant sought to set aside his guilty plea to the Class D felony of driving while intoxicated, third offense in violation of sections 577.010 and 577.023, RSMo 1994. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no prece-dential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).